Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 25, 2018

                                      No. 04-18-00478-CR

                                        STATE of Texas,
                                           Appellant

                                                v.

                                  Miguel Marco MELENDEZ,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6467
                          Honorable Bill R. Palmer, Judge Presiding


                                         ORDER
        The State has filed a notice of appeal stating its intent to appeal the trial court’s order
granting appellee’s motion to dismiss for failure to provide a speedy trial. See TEX. CODE CRIM.
PROC. ANN. art. 44.01(a). The State has also filed a motion for stay of proceedings in the trial
court pending disposition of this appeal. See id. art. 44.01(e). The motion is GRANTED, and all
trial court proceedings are stayed pending disposition of this appeal.




                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court